Exhibit 10.39

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179   

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

CONFIDENTIAL

February 21, 2017

1011778 B.C. Unlimited Liability Company

874 Sinclair Road

Oakville, Ontario

Attention: Joshua Kobza

Project Skipper

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), Wells Fargo Bank, National
Association (“Wells Fargo”) and Wells Fargo Securities, LLC (“WF Securities”
and, together with JPMCB, Wells Fargo and any additional institutions appointed
in accordance with Section 2, “we” and “us” or the “Commitment Parties”) that
1011778 B.C. Unlimited Liability Company, an unlimited liability company
organized under the laws of British Columbia (“you” or the “Parent Borrower”)
intends to enter into transactions pursuant to which it will acquire (the
“Acquisition”), directly or indirectly (i) the capital stock of an entity
previously identified to us by you as “Skipper” (the “Target” and, together with
the Parent Borrower and New Red Finance, Inc., a Delaware corporation (the
“Subsidiary Borrower” and, together with the Parent Borrower, the “Borrowers”)
and your respective subsidiaries, the “Companies”). You have further advised us
that, in connection with the foregoing, the Companies intend to consummate the
other Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description or the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (the “Senior Term Sheet”; this commitment letter, the Transaction
Description, the Senior Term Sheet and the Summary of Additional Conditions
attached hereto as Exhibit C, collectively, the “Commitment Letter”).

 

  1. Commitments.

In connection with the Transactions, each of JPMCB and Wells Fargo (together
with any other initial lender that becomes a party hereto, each an “Initial
Lender” and, collectively, the “Initial Lenders”) is pleased to advise you of
its commitment, jointly and not severally, to (and hereby agree to provide the
same percentage of any increased amounts as a result of the exercise of any
“market flex” provisions of the fee letter dated as of the date hereof by and
among us and you (the “Fee Letter”) provide (i) with respect to JPMCB, 50% and
(ii) with respect to Wells Fargo, 50%, in each case of the entire aggregate
principal amount of the Incremental Term Facility subject only to the
satisfaction of the conditions set forth in the section entitled “Conditions to
Initial Borrowing” in Exhibit B hereto.



--------------------------------------------------------------------------------

  2. Titles and Roles.

It is agreed that (i) each of JPMCB and WF Securities will act as a lead
arranger and bookrunner for the Incremental Term Facility (collectively with any
other arrangers appointed pursuant to this Section 2, the “Lead Arrangers”);
provided that JPMCB may provide any of its services as lead arranger and
bookrunner through its affiliate J.P. Morgan Securities LLC and (ii) JPMCB will
act as administrative agent and collateral agent (in such capacity, the “Senior
Administrative Agent”) for the Incremental Term Facility. It is further agreed
that in any Information Materials (as defined below) and all other offering or
marketing materials in respect of the Incremental Term Facility, JPMCB shall
have “left side” designation and shall appear on the top left and shall hold the
leading role and responsibility customarily associated with such “top left”
placement and WF Securities shall appear immediately to the right of JPMCB. You
agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender (as defined below) in order to
obtain its commitment to participate in the Incremental Term Facility unless you
and we shall so agree; provided that (i) within fifteen (15) business days
following the date hereof, you may (A) appoint up to two (2) additional joint
lead arrangers for the Incremental Term Facility and award such joint lead
arrangers additional agent, co-agent or bookrunner titles in a manner and with
economics determined by you in consultation with JPMCB and WF Securities and
(B) award additional agent or co-agent (but not bookrunner) titles in a manner
and with economics determined by you (it being understood that, to the extent
you appoint additional agents, co-agents or bookrunners or confer other titles
in respect of the Incremental Term Facility, the commitments of JPMCB and Wells
Fargo in respect of the Incremental Term Facility will be reduced by the amount
of the commitments of such appointed entities (or their relevant affiliates) and
the economics awarded to such other arrangers shall be in proportion to their
commitments assumed in respect of the Incremental Term Facility), with such
reduction allocated to reduce the commitments of the Initial Lenders at such
time on a pro rata basis according to the respective amount of their commitments
(ii) the Lead Arrangers shall have not less than 85.0% of the total economics
for the Incremental Term Facility on the Closing Date and shall have not less
than the percentage of the total economics for the Incremental Facility awarded
to any other Initial Lender (and its affiliates) and (iii) upon the execution by
any other lead arranger, agent, co-agent or bookrunner (and any relevant
affiliate) of customary joinder documentation and a customary “sell-down” letter
with JPMCB and Wells Fargo, each such financial institution (and any relevant
affiliate) shall thereafter constitute a “Commitment Party” and, other than with
respect to clause (ii) above, a “Lead Arranger” hereunder and it or its relevant
affiliate providing such commitment shall constitute an “Initial Lender”
hereunder).

 

  3. Syndication.

The Lead Arrangers reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’ respective
commitments hereunder to a group of banks, financial institutions and other
institutional lenders and investors (together with the Initial Lenders, the
“Lenders”) identified by the Lead Arrangers in consultation with you and
reasonably acceptable to the Lead Arrangers and you (your consent not to be
unreasonably withheld or delayed), and you agree to use commercially reasonable
efforts to provide the Initial Lenders with a period of 15 consecutive business
days (provided that such period shall end on or prior to August 18, 2017 and
July 3, 2017 shall not be included as a “business day” for such purpose) (such
period, the “Marketing Period”) following the receipt of the Information
Memorandum (as defined below) prior to the Closing Date to syndicate the
Incremental Term Facility; provided that (a) we agree not to syndicate our
commitments to Disqualified Lenders (as defined in the Existing Credit
Agreement) and (b) notwithstanding the Lead Arrangers’ right to syndicate the
Incremental Term Facility and receive commitments with respect thereto, (i) no
Initial Lender shall be relieved, released or novated from its obligations
hereunder (including, subject to the satisfaction of the conditions set forth
herein, its obligation to fund the Incremental Term Facility on the date of the
consummation of the Acquisition with the proceeds of the initial funding under
the Incremental Term Facility (the date of such funding, the “Closing Date”)) in
connection with any syndication, assignment or participation of the Incremental
Term Facility, including its commitments in respect thereof, until after the
Closing Date has occurred, (ii) except as expressly provided in Section 2, no
assignment or novation by any Initial Lender shall become effective as between
you and the Initial Lenders with respect to all or any portion of any Initial
Lender’s commitments in respect of the Incremental Term Facility until the
initial funding of the Incremental Term Facility and (iii) unless you otherwise
agree in writing, each Initial Lender shall retain exclusive control over all
rights and obligations with respect to its commitments in respect of the
Incremental Term Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until after the Closing Date
has occurred.

 

-2-



--------------------------------------------------------------------------------

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Incremental Term Facility and in no event shall the commencement
or successful completion of syndication of the Incremental Term Facility
constitute a condition to the availability of the Incremental Term Facility on
the Closing Date. The Lead Arrangers may commence syndication efforts promptly
upon the execution of this Commitment Letter and as part of their syndication
efforts, it is their intent to have Lenders commit to the Incremental Term
Facility prior to the Closing Date (subject to the limitations set forth in the
preceding paragraph). Until the earlier of Successful Syndication (as defined in
the Fee Letter) and the 60th day after the Closing Date (such earlier date, the
“Syndication Date”), you agree to actively assist the Lead Arrangers in seeking
to complete a timely syndication that is reasonably satisfactory to us and you.
Such assistance shall include, without limitation, (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit materially
from your existing lending and investment banking relationships and, to the
extent practical and appropriate (and not in contravention of the Acquisition
Agreement (as defined in Exhibit A hereto)), the Target’s existing lending and
investment banking relationships, (b) direct contact between senior management,
certain representatives and certain advisors of you, on the one hand, and the
proposed Lenders, on the other hand (and, to the extent practical and
appropriate and not in contravention of the Acquisition Agreement, your using
commercially reasonable efforts to ensure such contact between senior management
of the Target, on the one hand, and the proposed Lenders, on the other hand), in
all such cases at times mutually agreed upon, (c) your assistance (including the
use of commercially reasonable efforts to cause the Target to assist to the
extent practical and appropriate and not in contravention of the Acquisition
Agreement) in the preparation of the Information Materials (as defined below),
(d) using your commercially reasonable efforts to procure, at your expense,
prior to the commencement of the Marketing Period, ratings for the Incremental
Term Facility from each of Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investors Service, Inc. (“Moody’s”), and an updated public corporate
credit rating and public corporate family rating in respect of the Parent
Borrower after giving effect to the Transactions from each of S&P and Moody’s,
respectively, (e) the hosting, with the Lead Arrangers, of a reasonable number
of meetings to be mutually agreed upon of prospective Lenders at times and
locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause the officers of the Target to be available for such meetings to
the extent practical and appropriate and not in contravention of the Acquisition
Agreement), (f) your using commercially reasonable efforts to provide prior to
the commencement of the Marketing Period (i) customary pro forma financial
statements of the Parent Borrower after giving effect to the Transactions (but
excluding the impacts of any purchase accounting adjustments) and (ii) customary
forecasts of financial statements of the Companies for each quarter for the
first twenty four months following the Closing Date and for each year commencing
with the first fiscal year following the Closing Date for the term of the
Incremental Term Facility (collectively, the “Projections”) and (g) at any time
prior to the Syndication Date, there being no competing issues, offerings,
placements or arrangements of debt securities or commercial bank or other credit
facilities by or on behalf of any of the Companies being offered, placed or
arranged (other than any indebtedness of Target or any of its subsidiaries
permitted to be incurred pursuant to the Acquisition Agreement and indebtedness
of the Borrowers and their subsidiaries under the revolving portion of the
Existing Credit Agreement or otherwise in the ordinary course of business
consistent with past practice) without the consent of the Lead Arrangers, if
such issuance, offering, placement or arrangement would materially impair the
primary syndication of the Incremental Term Facility and you not entering into
any amendment to the Existing Credit Agreement that would be materially adverse
to the Commitment Parties. Notwithstanding anything to the contrary contained in
this Commitment Letter or the Fee Letter or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, your
obligations to assist in syndication efforts as provided herein (including the
obtaining of the ratings referenced above) shall not constitute a condition to
the commitments hereunder or the funding of the Incremental Term Facility on the
Closing Date.

 

-3-



--------------------------------------------------------------------------------

The Lead Arrangers, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Incremental Term Facility,
including decisions as to the selection of institutions reasonably acceptable to
you (your consent not to be unreasonably withheld or delayed) to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate (subject to your consent rights set forth in the
second preceding paragraph and excluding Disqualified Lenders), the allocation
of the commitments among the Lenders and the amount and distribution of fees
among the Lenders. For the avoidance of doubt, you will not be required to
provide any information to the extent that the provision thereof would violate
any law, rule or regulation, or any obligation of confidentiality binding on
you, the Target or your or their respective affiliates.

You hereby acknowledge that (a) the Lead Arrangers will make available
Information (as defined below), Projections and other offering and marketing
material and presentations, including confidential information memoranda to be
used in connection with the syndication of the Incremental Term Facility in a
form customarily delivered in connection with senior secured bank financings
(which shall be limited to a presentation customarily used for incremental term
loan financings for acquisitions of this type unless additional information is
determined by the Lead Arrangers without your consent (but after consultation
with you) to be reasonably necessary to ensure a Successful Syndication occurs)
(the “Information Memorandum”) (such Information, Projections, other offering
and marketing material and the Information Memorandum, collectively, with the
Senior Term Sheet, the “Information Materials”) on a confidential basis to the
proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online or by similar electronic means and
(b) certain of the Lenders may be “public side” Lenders (i.e. Lenders that do
not wish to receive material non-public information (“MNPI”) with respect to
you, your affiliates, the Companies or your or their respective securities and
who may be engaged in investment and other market related activities with
respect to you, the Companies or your or their respective securities) (each, a
“Public Sider” and each Lender that is not a Public Sider, a “Private Sider”).
You will be solely responsible for the contents of the Information Materials and
each of the Commitment Parties shall be entitled to use and rely upon the
information contained therein without responsibility for independent
verification thereof.

At the request of the Lead Arrangers, you agree to assist (and to use
commercially reasonable efforts to cause the Target to assist to the extent
practical and appropriate and not in contravention of the Acquisition Agreement)
us in preparing an additional version of the Information Materials to be used in
connection with the syndication of the Incremental Term Facility that consists
exclusively of information that is publicly available and/or does not include
MNPI with respect to you, the Companies or any of your or their respective
subsidiaries for the purpose of United States federal and state securities laws
to be used by Public Siders. It is understood that in connection with your
assistance described above, customary authorization letters will be included in
any Information Materials that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Information Materials does
not include any MNPI and exculpate you, the Investors (as defined in the
Existing Credit Agreement), the Companies and us with respect to any liability
related to the use of the contents of the Information Materials or related
offering and marketing materials by the recipients thereof. Before distribution
of any Information Materials, you agree to use commercially reasonable efforts
to identify that portion of the Information Materials that may be distributed to
the Public Siders as “Public Information,” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof. By marking
Information Materials as “PUBLIC,” you shall be deemed to have authorized the
Commitment Parties and the proposed Lenders to treat such Information Materials
as not containing any MNPI (it being understood that you shall not be under any
obligation to mark the Information Materials “PUBLIC”).

 

-4-



--------------------------------------------------------------------------------

You acknowledge and agree that the following documents, without limitation, may
be distributed to both Private Siders and Public Siders, unless you advise the
Lead Arrangers in writing (including by email) within a reasonable time prior to
their intended distribution that such materials should only be distributed to
Private Siders: (a) administrative materials prepared by the Lead Arrangers for
prospective Lenders (such as a lender meeting invitation, bank allocation, if
any, and funding and closing memoranda), (b) term sheets and notification of
changes in the Incremental Term Facility’ terms and conditions, (c) drafts and
final versions of the Incremental Term Facility Documentation and (d) publicly
filed financial statements of the Companies and their respective subsidiaries.
If you advise us in writing (including by email), within a reasonable period of
time prior to dissemination, that any of the foregoing should be distributed
only to Private Siders, then Public Siders will not receive such materials
without your consent.

 

  4. Information.

You hereby represent and warrant that (with respect to Information and
Projections relating to the Target and its subsidiaries, to your knowledge) (a)
all material written information and written data, other than the Projections
and other than information of a general economic or industry specific nature
(the “Information”), that has been or will be made available to any Commitment
Party by you or, at your direction, by any of your representatives on your
behalf in connection with the transactions contemplated hereby, when taken as a
whole, is or will be, when furnished, correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (giving effect to all supplements and updates
thereto) and (b) the Projections contained in the Information Memorandum will be
prepared in good faith based upon assumptions that are believed by you to be
reasonable at the time such Projections are so furnished; it being understood
that the Projections are as to future events and are not to be viewed as facts,
the Projections are subject to significant uncertainties and contingencies, many
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that, if
at any time prior to the Syndication Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information and the Projections contained in the
Information Memorandum were being furnished, and such representations were being
made, at such time, then you will (or, prior to the Closing Date, with respect
to the Information and such Projections relating to the Target, will use
commercially reasonable efforts to) promptly supplement the Information and such
Projections such that (with respect to Information and Projections relating to
Target and its subsidiaries, to your knowledge) such representations and
warranties are correct in all material respects under those circumstances. In
arranging and syndicating the Incremental Term Facility, each of the Commitment
Parties will be entitled to use and rely primarily on the Information and the
Projections contained in the Information Memorandum without responsibility for
independent verification thereof.

 

  5. Fees.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Senior Term
Sheet and in the Fee Letter. Once paid, such fees shall not be refundable except
as otherwise agreed in writing.

 

-5-



--------------------------------------------------------------------------------

  6. Conditions.

The commitments of the Initial Lenders hereunder to fund the Incremental Term
Facility on the Closing Date and the agreements of the Lead Arrangers to perform
the services described herein are subject solely to the conditions set forth in
the section entitled “Conditions to Initial Borrowing” in Exhibit B hereto, and
upon satisfaction (or waiver by all Commitment Parties) of such conditions, the
initial funding of the Incremental Term Facility shall occur.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Incremental Term Facility
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations
relating to you, the Borrowers, the Guarantors (as defined in the Existing
Credit Agreement), the Companies, your and their respective subsidiaries and
your and their respective businesses the accuracy of which shall be a condition
to the availability and funding of the Incremental Term Facility on the Closing
Date shall be (A) such of the representations made by the Target in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that you or your affiliates have the right to terminate your or
their obligations under the Acquisition Agreement or to decline to consummate
the Acquisition as a result of a breach of such representations in the
Acquisition Agreement (to such extent, the “Specified Acquisition Agreement
Representations”) and (B) the Specified Representations (as defined in the
Existing Credit Agreement but with modifications to the representation in
(i) Section 5.15 of the Existing Credit Agreement, so that such representation
and warranty is also made on the Closing Date immediately after giving effect to
the Transactions and (ii) Section 5.18 of the Existing Credit Agreement so that
such representation and warranty also refers to the use or proceeds of the
Incremental Term Facility on the Closing Date) and (ii) the terms of the
Incremental Term Facility Documentation shall be in a form such that they do not
impair the availability or funding of the Incremental Term Facility on the
Closing Date if the conditions set forth in the section entitled “Conditions to
Initial Borrowing” in Exhibit B hereto are satisfied (it being understood that
to the extent any security interest in any Collateral (as defined in the
Existing Credit Agreement) of, or relating to, the Target and its subsidiaries
that are required to become Loan Parties (as defined in the Existing Credit
Agreement) pursuant to the terms hereof or of the Incremental Term Facility
Documentation (the “Acquired Loan Parties”) is not or cannot be provided and/or
perfected on the Closing Date (other than the pledge and perfection of the
security interest in the equity interests of Target and each of its direct
wholly-owned U.S. and Canadian subsidiaries (in the case of the Target’s
subsidiaries, solely to the extent received by you, so long as you have used
commercially reasonable efforts to obtain such equity interests) and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code or PPSA registration) after your use
of commercially reasonable efforts to do so or without undue burden or expense,
then the provision and/or perfection of a security interest in such Collateral
shall not constitute a condition precedent to the availability of the
Incremental Term Facility on the Closing Date, but instead shall be required to
be delivered after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Senior Administrative Agent and the Borrowers acting
reasonably). This paragraph, and the provisions herein, shall be referred to as
the “Certain Funds Provisions.”

For the avoidance of doubt, compliance by you and/or your affiliates with the
terms and conditions of this Commitment Letter (other than the conditions set
forth in the section entitled “Conditions to Initial Borrowing” in Exhibit B
hereto) is not a condition to the Initial Lenders’ commitments to fund the
Incremental Term Facility hereunder on the terms set forth herein.

 

-6-



--------------------------------------------------------------------------------

  7. Indemnity.

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Incremental Term
Facility, you agree (a) to indemnify and hold harmless each Commitment Party,
their respective affiliates and the respective officers, directors, employees,
agents, advisors and other representatives of each of the foregoing (each, an
“Indemnified Person”), from and against any and all losses, claims, damages and
liabilities of any kind or nature and reasonable and documented or invoiced
out-of-pocket fees and expenses, joint or several, to which any such Indemnified
Person may become subject to the extent arising out of, resulting from or in
connection with, this Commitment Letter (including the Senior Term Sheet), the
Fee Letter, the Transactions or any related transaction contemplated hereby, the
Incremental Term Facility or any use of the proceeds thereof or any claim,
litigation, investigation or proceeding (including any inquiry or investigation)
relating to any of the foregoing (any of the foregoing, a “Proceeding”),
regardless of whether any such Indemnified Person is a party thereto, whether or
not such Proceedings are brought by you, your equity holders, affiliates,
creditors or any other third person, and to reimburse each such Indemnified
Person upon demand for any reasonable and documented or invoiced out-of-pocket
legal expenses of one firm of counsel for all such Indemnified Persons, taken as
a whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole, and, solely
in the case of a conflict of interest, one additional counsel in each
appropriate jurisdiction to the affected Indemnified Persons) or other
reasonable and documented or invoiced out-of-pocket fees and expenses incurred
in connection with investigating or defending any of the foregoing, in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnified Person; provided that the foregoing indemnity will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or related expenses to the extent that they have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
such Indemnified Person’s controlled affiliates or any of its or their
respective officers, directors, employees, agents, advisors or other
representatives, in each case who are involved in or aware of the Transactions
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach of the obligations of such
Indemnified Person or any of such Indemnified Person’s affiliates under this
Commitment Letter, the Senior Term Sheet, the Fee Letter or the Incremental Term
Facility Documentation as determined by a court of competent jurisdiction in a
final and non-appealable decision, or (iii) disputes between and among
Indemnified Persons to the extent such disputes do not arise from any act or
omission of you or any of your affiliates (other than claims against an
Indemnified Person acting in its capacity as an agent or arranger or similar
role under the Incremental Term Facility unless such claims arise from the gross
negligence, bad faith or willful misconduct of such Indemnified Person as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (b) to the extent that the Closing Date occurs, to reimburse each
Commitment Party from time to time, upon presentation of a summary statement,
for all reasonable and documented or invoiced out-of-pocket expenses (including
but not limited to expenses of each Commitment Party’s consultants’ fees (to the
extent any such consultant has been retained with your prior written consent
(such consent not to be unreasonably withheld or delayed)), syndication
expenses, travel expenses and reasonable fees, disbursements and other charges
of a single counsel to the Commitment Parties identified in the Senior Term
Sheet and of a single local counsel to the Commitment Parties in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and of such other counsel retained with your prior
written consent (such consent not to be unreasonably withheld or delayed)), in
each case incurred in connection with the Incremental Term Facility and the
preparation, negotiation and enforcement of this Commitment Letter, the Fee
Letter, the Incremental Term Facility Documentation and any security
arrangements in connection therewith (collectively, the “Expenses”). The
foregoing provisions in this paragraph shall be superseded in each case, to the
extent covered thereby, by the applicable provisions contained in the
Incremental Term Facility Documentation upon execution thereof and thereafter
shall have no further force and effect.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other, materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct or gross
negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any of its or their respective officers, directors,
employees, agents, advisors or other representatives, in each case who are
involved in or aware of the Transactions as determined by a final,
non-appealable judgment of a court of competent jurisdiction and (ii) without in
any way limiting the indemnification obligations set forth above, none of us,
you, any of the Companies or any Indemnified Person shall be liable for any
indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letter, the Transactions (including the
Incremental Term Facility and the use of proceeds thereunder), or with respect
to any activities related to the Incremental Term Facility, including the
preparation of this Commitment Letter, the Fee Letter and the Incremental Term
Facility Documentation.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction for the plaintiff
in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 7.

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong-doing or a failure to act by or on behalf of any Indemnified
Person.

 

  8. Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including, without
limitation, financial advisory services) to other persons in respect of which
you, the Companies and your and their respective affiliates may have conflicting
interests regarding the transactions described herein and otherwise. None of the
Commitment Parties or their affiliates will use confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with you in connection with the performance
by them or their affiliates of services for other persons, and none of the
Commitment Parties or their affiliates will furnish any such information to
other persons, except to the extent permitted below. You also acknowledge that
none of the Commitment Parties or their affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by them from other persons.

As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Companies and other
companies which may be the subject of the arrangements contemplated by this
letter for their own account and for the accounts of their customers and may at
any time hold long and short positions in such securities. Certain of the
Commitment Parties or their affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Companies or
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter or engage in commodities trading with any thereof.

 

-8-



--------------------------------------------------------------------------------

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of you or the Companies. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you, the Companies, your and
their respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and, if applicable, their affiliates, on the one hand, and
you, on the other, (ii) in connection therewith and with the process leading to
such transaction each Commitment Party and its applicable affiliates (as the
case may be) is acting solely as a principal and not as agents or fiduciaries of
you, the Companies, your and their respective management, equity holders,
creditors, affiliates or any other person, (iii) the Commitment Parties and
their applicable affiliates (as the case may be) have not assumed an advisory or
fiduciary responsibility or any other obligation in favor of you or your
affiliates with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the
Companies on other matters) except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (iv) you have consulted your own legal
and financial advisors to the extent you deemed appropriate. You further
acknowledge and agree that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto.
Please note that the Commitment Parties are not providing any tax, accounting or
legal advice in any jurisdiction. You agree that you will not claim that the
Commitment Parties or their applicable affiliates, as the case may be, have
rendered advisory services of any nature or respect, or owe a fiduciary or
similar duty to you or your affiliates, in connection with such transaction or
the process leading thereto.

 

  9. Confidentiality.

You agree that you will not disclose, directly or indirectly, the Fee Letter and
the contents thereof or this Commitment Letter, the Senior Term Sheet, the other
exhibits and attachments hereto and the contents of each thereof, or the
activities of any Commitment Party pursuant hereto or thereto, to any person or
entity without prior written approval of the Lead Arrangers (such approval not
to be unreasonably withheld or delayed), except (a) to the Investors, and to
your and any of the Investors’ officers, directors, agents, employees,
attorneys, accountants, advisors, controlling persons or equity holders on a
confidential and need-to-know basis, (b) if the Commitment Parties consent in
writing to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case you agree, to the extent practicable and not prohibited by
applicable law, to inform us promptly thereof prior to disclosure); provided
that (i) [reserved], (ii) you may disclose the Commitment Letter and its
contents (but not the Fee Letter) in any syndication or other marketing
materials in connection with the Incremental Term Facility or in connection with
any required public filing relating to the Transactions, (iii) you may disclose
the Senior Term Sheet and the contents thereof, to potential Lenders and to
rating agencies in connection with obtaining ratings for the Borrowers and the
Incremental Term Facility, (iv) you may disclose the aggregate fee amount
contained in the Fee Letter as part of generic disclosure in Projections, pro
forma information or aggregate sources and uses related to fee amounts related
to the Transactions to the extent customary or required in offering and
marketing materials for the Incremental Term Facility or in any required public
filing relating to the Transactions and (v) [reserved].

 

-9-



--------------------------------------------------------------------------------

The Commitment Parties will use all confidential information provided to them by
or on behalf of you hereunder or in connection with the Acquisition and the
related Transactions solely for the purpose of providing the services which are
the subject of this Commitment Letter and shall treat confidentially all such
information and shall not publish, disclose or otherwise divulge, such
information; provided that nothing herein shall prevent any Commitment Party
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case the Commitment Parties
agree (except with respect to any audit or examination conducted by bank
accountants or any regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure), (b) upon the request or demand
of any regulatory authority having jurisdiction over the Commitment Parties or
any of their respective affiliates (in which case the Commitment Parties agree
(except with respect to any audit or examination conducted by bank accountants
or any regulatory authority exercising examination or regulatory authority), to
the extent practicable and not prohibited by applicable law, to inform you
promptly thereof prior to disclosure), (c) to the extent that such information
becomes publicly available other than by reason of improper disclosure by such
Commitment Party or any of its affiliates or any related parties thereto in
violation of any confidentiality obligations owing to you, the Companies or any
of your or their respective affiliates (including those set forth in this
paragraph), (d) to the extent that such information is received by such
Commitment Party from a third party that is not, to such Commitment Party’s
knowledge, violating any contractual or fiduciary confidentiality obligations
owing to you, the Companies or any of your or their respective affiliates or
related parties, (e) to the extent that such information is independently
developed by the Commitment Parties or any of their affiliates, (f) to such
Commitment Party’s affiliates and to its and their respective directors,
officers, employees, legal counsel, independent auditors, professionals and
other experts or agents who need to know such information in connection with the
Transactions and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential, (g) (i) to potential or prospective Lenders, participants or
assignees and to any direct or indirect contractual counterparty to any swap or
derivative transaction relating to you or any of your subsidiaries, in each case
who agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph); provided that the disclosure of any such information
to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Commitment Party, including, without
limitation, as agreed in any Information Materials or other marketing materials)
in accordance with the standard syndication processes of such Commitment Party
or customary market standards for dissemination of such type of information or
(ii) to lenders under the Existing Credit Agreement who are subject to the
confidentiality provisions set forth in Section 10.08 of the Existing Credit
Agreement, or (h) for purposes of enforcing its rights hereunder and in the Fee
Letter in any legal proceedings and for purposes of establishing a defense in
any legal proceedings. The Commitment Parties’ and their affiliates’, if any,
obligations under this paragraph shall terminate automatically and be superseded
by the confidentiality provisions in the definitive documentation relating to
the Incremental Term Facility upon the initial funding thereunder. The
provisions of this paragraph shall terminate on the second anniversary of the
date hereof.

 

-10-



--------------------------------------------------------------------------------

  10. Miscellaneous.

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld or delayed) (and any attempted
assignment without such consent shall be null and void). This Commitment Letter
and the commitments hereunder are intended to be solely for the benefit of the
parties hereto (and Indemnified Persons) and are not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein). Subject to the limitations set forth in Section 3 above, the Commitment
Parties reserve the right to employ the services of their affiliates or branches
in providing services contemplated hereby and to allocate, in whole or in part,
to their affiliates or branches certain fees payable to the Commitment Parties
in such manner as the Commitment Parties and their affiliates or branches may
agree in their sole discretion and, to the extent so employed, such affiliates
and branches shall be entitled to the benefits and protections afforded to, and
subject to the provisions governing the conduct of, the Commitment Parties
hereunder. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Commitment Parties and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be deemed an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter (including the exhibits hereto), together with the Fee Letter dated the
date hereof, supersede all prior understandings, whether written or oral, among
us with respect to the Incremental Term Facility and sets forth the entire
understanding of the parties hereto with respect thereto. THIS COMMITMENT LETTER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION OF THE DEFINITION OF
“MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A MATERIAL ADVERSE EFFECT HAS
OCCURRED), (B) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION
AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU
AND ANY OF YOUR AFFILIATES HAVE THE RIGHT TO TERMINATE YOUR AND ITS OBLIGATIONS
THEREUNDER AND (C) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT SHALL, IN
EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE GOVERNING LAW
OF THE ACQUISITION AGREEMENT AS IN EFFECT ON THE DATE HEREOF.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
notwithstanding that the availability and funding of the Incremental Term
Facility is subject to conditions precedent, including the good faith
negotiation of the Incremental Term Facility Documentation by the parties hereto
in a manner consistent with this Commitment Letter and (ii) the Fee Letter is a
legally valid and binding agreement of the parties thereto with respect to the
subject matter set forth therein.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall only be heard and determined in such New York State court or,
to the extent permitted by law, in such Federal court, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby in any New York State or in any such Federal court,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.

 

-11-



--------------------------------------------------------------------------------

The Parent Borrower hereby appoints Burger King Corporation, 5505 Blue Lagoon
Drive, Miami, Florida 33126 as its authorized agent (the “Authorized Agent”)
upon whom process may be served in any suit, action or proceeding arising out of
or based upon this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby which may be instituted in any New York State
court or Federal court of the United States of America sitting in New York
County. Service of process upon the Authorized Agent shall be deemed, in every
respect, effective service of process upon the Parent Borrower.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrowers and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrowers and the Guarantors in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.

The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication and confidentiality provisions contained herein and in the Fee
Letter shall remain in full force and effect regardless of whether the
Incremental Term Facility Documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or the
Initial Lenders’ commitments hereunder; provided that your obligations under
this Commitment Letter (other than your obligations with respect to
(a) assistance to be provided in connection with the syndication thereof
(including supplementing and/or correcting Information and Projections) prior to
the Syndication Date and (b) confidentiality) shall automatically terminate and
be superseded by the provisions of the Incremental Term Facility Documentation
upon the initial funding thereunder, and you shall automatically be released
from all liability in connection therewith at such time. You may terminate this
Commitment Letter and/or the Initial Lenders’ commitments with respect to the
Incremental Term Facility (or portion thereof) hereunder at any time subject to
the provisions of the preceding sentence.

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

-12-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Commitment Parties, executed counterparts hereof and of the Fee
Letter not later than 11:59 p.m., New York City time, on February 21, 2017. The
Initial Lenders’ respective commitments and the obligations of the Lead
Arrangers hereunder will expire at such time in the event that the Commitment
Parties have not received such executed counterparts in accordance with the
immediately preceding sentence. If you do so execute and deliver to us this
Commitment Letter and the Fee Letter, we agree to hold our commitment available
for you until the earliest of (i) after execution of the Acquisition Agreement
and prior to the consummation of the Transactions, the termination of the
Acquisition Agreement in accordance with its terms, (ii) the consummation of the
Acquisition with or without the funding of the Incremental Term Facility and
(iii) 11:59 p.m., New York City time, on that date that is five business days
after May 21, 2017 (or, if the Outside Date (as defined in the Acquisition
Agreement) is extended to August 21, 2017 pursuant to Section 9.01(b)(i) of the
Acquisition Agreement, August 21, 2017). Upon the occurrence of any of the
events referred to in the preceding sentence, this Commitment Letter and the
commitments of each of the Commitment Parties hereunder and the agreement of the
Lead Arrangers to provide the services described herein shall automatically
terminate unless the Commitment Parties shall, in their discretion, agree to an
extension in writing.

[Remainder of this page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

 

  Name:   Title: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:   Title: WELLS FARGO SECURITIES, LLC By:  

 

  Name:   Title:

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

1011778 B.C. UNLIMITED LIABILITY COMPANY

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Skipper

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter. In the case
of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used.

The Parent intends to acquire (the “Acquisition”), directly or indirectly, the
entity previously identified to the Commitment Parties by you as “Skipper”
(“Target”).

In connection with the foregoing, it is intended that:

(a) Pursuant to the Agreement and Plan of Merger, dated as of the date hereof
(together with all exhibits, schedules, and disclosure letters thereto,
collectively, the “Acquisition Agreement”) entered into with the Target and the
other parties thereto, Parent Borrower will indirectly acquire all of the issued
and outstanding equity interests of Target through a merger of a newly formed
subsidiary of the Parent Borrower with and into the Target in accordance with
the terms of the Acquisition Agreement (if applicable, following the
consummation of a tender offer for all outstanding common stock of the Target).

(b) The Borrowers will obtain a senior secured term facility denominated in U.S.
dollars (the “Incremental Term Facility”) in an aggregate principal amount of
$1,300 million, which will be documented as “Incremental Term Loans” under and
as defined in the Credit Agreement, dated as of October 27, 2014, among the
Borrowers, 1013421 B.C. Unlimited Liability Company, an unlimited liability
company organized under the laws of British Columbia, JPMorgan Chase Bank, N.A.,
as administrative agent, collateral agent and swing line lender and each l/c
issuer and lender from time to time party thereto (as amended by Amendment
No. 1, dated as of May 22, 2015, and Amendment No. 2, dated as of February 17,
2017, the “Existing Credit Agreement”).

(c) All outstanding debt of the Target under its or its subsidiaries’ Amended
and Restated Credit Agreement, dated as of January 22, 2016, will be repaid and
the commitments thereunder terminated (the “Refinancing”).

(d) The proceeds of the Incremental Term Facility on the Closing Date, together
with cash on hand of the Companies, will be applied (i) to pay the consideration
in connection with the Acquisition, (ii) to pay the fees and expenses incurred
in connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and (iii) to pay for the Refinancing (the amounts set forth in clauses
(i) through (iii) above, collectively, the “Acquisition Costs”).

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions.”

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Project Skipper

$1,300,000,000 Incremental Term Facility

Summary of Principal Terms and Conditions1

 

Borrowers:    The Borrowers. Transactions:    As set forth in Exhibit A to the
Commitment Letter. Administrative Agent and Collateral Agent:    JPMorgan Chase
Bank, N.A. will act as sole administrative agent and sole collateral agent (in
such capacities, the “Senior Administrative Agent”) for a syndicate of banks,
financial institutions and other entities reasonably acceptable to the Borrowers
(excluding any Disqualified Lender) with respect to the Incremental Term
Facility (as defined below) (together with the Initial Lenders, the “Lenders”),
and will perform the duties customarily associated with such roles.
Lead Arrangers and Bookrunners:    JPMCB and Wells Fargo Securities, together
with any other entities appointed pursuant to Section 2 of the Commitment
Letter, will act as joint lead arrangers and joint bookrunners for the
Incremental Term Facility (collectively, the “Lead Arrangers”), and will perform
the duties customarily associated with such roles. Incremental Term Facility:   
A senior secured term loan facility denominated in dollars (the “Incremental
Term Facility”) in an aggregate principal amount of $1,300 million plus, at the
Borrowers’ election, an amount sufficient to fund any OID or upfront fees
required to be funded in connection with the “flex” provisions in the Fee Letter
(the loans thereunder, the “Incremental Term Loans”). At the option of the
Borrowers, the Incremental Term Loans may take the form of an increase (the
“Add-On Term Loans”) in the existing class of term loans under the Existing
Credit Agreement on the Closing Date (the “Existing Term Loans”) so long as such
Add-On Term Loans” would be fungible with the Existing Term Loans for U.S.
federal income tax purposes. Purpose    The proceeds of borrowings under the
Incremental Term Facility will be used by the Borrowers on the Closing Date,
together with cash on hand at the Companies, to pay the Acquisition Costs.

 

1  All capitalized terms used but not defined herein shall have the meaning
given them in the Commitment Letter to which this Senior Term Sheet is attached,
including Exhibit A thereto.

 

B-1



--------------------------------------------------------------------------------

Availability:    The Incremental Term Facility will be available in a single
drawing on the Closing Date. Amounts borrowed under the Incremental Term
Facility that are repaid or prepaid may not be reborrowed. Interest Rates and
Fees:    As set forth on Annex I hereto. Default Rate:    Same as the Existing
Credit Agreement. Final Maturity and Amortization:    Commencing on the first
full fiscal quarter ended after the Closing Date, the Incremental Term Facility
will amortize in equal quarterly installments in aggregate annual amounts equal
to 1.0% of the original principal amount of the Incremental Term Facility, with
the balance payable on the maturity date thereof (provided that if the
Incremental Term Facility is in the form of an add-on to the Existing Term
Loans, each amortization for the Existing Term Loans will be increased in the
same proportion as the amount of the Existing Term Loans plus the amount of the
Incremental Term Facility bears to the amount of the Existing Term Loans on the
date of funding). The Incremental Term Facility will mature on February 17,
2024. Guarantees:    Same as the Existing Credit Agreement and to include
guarantees by the Acquired Loan Parties. Security:    Same as the Existing
Credit Agreement and to include, subject to the Certain Funds Provision,
Collateral of the Acquired Loan Parties. Mandatory Prepayments:    Same as
applicable to the Existing Term Loans. Voluntary Prepayments and Reductions
in Commitments:    Same as applicable to the Existing Term Loans (except as
provided below). Repricing Premium:    If the Incremental Term Loans are not in
the form of Add-On Term Loans, then prior to the six month anniversary of the
Closing Date, in the event all or any portion of the Incremental Term Loans are
subject to a Repricing Transaction (as defined in the Existing Credit
Agreement), the Borrowers shall be required to pay a premium equal to 1.00% of
the Incremental Term Loans subject to such Repricing Transaction. Documentation:
   The Incremental Term Facility will be documented as an “Incremental Term
Loan” (under and as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, pursuant to pursuant to an amendment, amendment and
restatement or joinder to the Existing Credit Agreement to be entered into on
the Closing Date (the “Incremental Term Amendment”), together with, subject to
the Certain Funds Provision, joinders and other supplements to existing
guarantee and collateral documentation necessary to effect the joinder of the
Acquired Loan Parties (the “Joinder Documentation”, such Joinder Documentation,
together with the Incremental Term Amendment and the Loan Documents (as defined
in the Existing Credit Agreement), the “Incremental Term Facility
Documentation”). Except as otherwise expressly set forth herein, the Incremental
Term Facility shall have the same terms as the Existing Term Loans.

 

B-2



--------------------------------------------------------------------------------

Representations and Warranties:    Same as the Existing Credit Agreement (except
as noted in the Commitment Letter with respect to the Specified
Representations). Conditions to Initial Borrowing:    The availability of the
initial borrowing under the Incremental Term Facility on the Closing Date will
be subject solely to (a) the conditions set forth in Exhibit C to the Commitment
Letter, (b) delivery of a customary borrowing notice and (c) the accuracy of
representations and warranties in all material respects (subject to the Certain
Funds Provisions). Affirmative Covenants:    Same as the Existing Credit
Agreement. Negative Covenants:    Same as the Existing Credit Agreement.
Financial Maintenance Covenant:    None. Unrestricted Subsidiaries:    Same as
the Existing Credit Agreement. Events of Default:    Same as the Existing Credit
Agreement. Voting:    Same as the Existing Credit Agreement. Cost and Yield
Protection:    Same as the Existing Credit Agreement. Assignments and
Participations:    Same as the Existing Credit Agreement. Expenses and
Indemnification:    Same as the Existing Credit Agreement. Governing Law and
Forum:    New York. Counsel to the Senior Administrative Agent,
the Lead Arrangers and the Bookrunners:    Cahill Gordon & Reindel LLP.

 

B-3



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

 

Interest Rates:    Initially, the interest rates under the Incremental Term
Facility will be, at the option of the Borrowers, the Eurocurrency Rate (as
defined in the Existing Credit Agreement) plus 2.25% or the Base Rate (as
defined in the Existing Credit Agreement) plus 1.25%.    The Borrowers may elect
interest periods of 1, 2, 3 or 6 months (or, if agreed by all relevant Lenders,
12 months) for Eurocurrency Rate borrowings.    Calculation of interest shall be
on the basis of the actual days elapsed in a year of 360 days (or 365 or 366
days, as the case may be, in the case of Base Rate loans where the applicable
rate is determined pursuant to clause (1)(a) of the definition of Base Rate).   
Interest shall be payable in arrears (a) for loans accruing interest at a rate
based on the Eurocurrency Rate, at the end of each interest period and, for
interest periods of greater than 3 months, every three months, and on the
applicable maturity date and (b) for loans accruing interest based on the Base
Rate, quarterly in arrears and on the applicable maturity date.    With respect
to the Incremental Term Loans, there shall be a minimum Eurocurrency Rate of
1.00% per annum.

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

Project Skipper

Summary of Additional Conditions2

The initial borrowings under the Incremental Term Facility shall be subject to
the following conditions:

1. The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the Incremental Term Facility, shall be
consummated, in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any amendments, consents or
waivers by you thereto that are materially adverse to the Lenders or the Lead
Arrangers, without the prior consent of the Lead Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned) (it being understood that
(a) any reduction in the purchase price of, or consideration for, the
Acquisition is not material and adverse to the interests of the Lenders or the
Lead Arrangers, but any reduction in the cash consideration in excess of 15%
shall be applied to reduce the Incremental Term Facility and (b) any amendment
to the definition of “Material Adverse Effect” is materially adverse to the
interests of the Lenders and the Lead Arrangers).

2. The Refinancing shall have been consummated, or substantially simultaneously
with the initial borrowing under the Incremental Term Facility, shall be
consummated.

3. Since December 28, 2015, there has not been any change, effect, event,
occurrence or fact that has had or would reasonably be expected to have a
Material Adverse Effect (as defined in the Acquisition Agreement).

4. Subject in all respects to the Certain Funds Provisions, all documents and
instruments required to create and perfect the Senior Administrative Agent’s
security interests in the Collateral of the Acquired Loan Parties shall have
been executed and delivered and, if applicable, be in proper form for filing.

5. The Senior Administrative Agent and the Lead Arrangers shall have received at
least 2 business days prior to the Closing Date all documentation and other
information about the Borrowers, the Guarantors and the Acquired Loan Parties as
has been reasonably requested in writing at least 10 business days prior to the
Closing Date by the Senior Administrative Agent or the Lead Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

6. Subject in all respects to the Certain Funds Provisions, the execution and
delivery of (i) the Incremental Term Facility Documentation, which shall be
consistent with the Commitment Letter and Senior Term Sheet and (ii) customary
legal opinions, customary evidence of authorization, customary officer’s
certificates (or, in the case of secretary’s certificates of the Loan Parties
other than the Acquired Loan Parties, resolutions and certifications that the
organizational documents of such Loan Parties previously delivered to the
Administrative Agent have not been modified), good standing certificates (to the
extent applicable) in the jurisdiction of organization of the Borrowers, each
Guarantor and the Acquired Loan Parties and a solvency certificate of the Parent
Borrower’s chief financial officer or other officer with equivalent duties in
substantially the form of Annex I hereto.

 

2  Capitalized terms used in this Exhibit C shall have the meanings set forth in
the other Exhibits attached to the Commitment Letter to which this Exhibit C is
attached (the “Commitment Letter”). In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit C shall be determined by reference to the context in
which it is used.

 

C-1



--------------------------------------------------------------------------------

7. The Lead Arrangers shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Parent Borrower as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the Closing
Date (or 90 days in case such four-fiscal quarter period is the end of the
Parent Borrower’s or the Target’s fiscal year), prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income).

8. The Lead Arrangers shall have received (a) audited consolidated balance
sheets of the Parent Borrower (or any direct or indirect parent thereof) and the
Target and related statements of income, changes in equity and cash flows of the
Parent Borrower (or any direct or indirect parent thereof) and the Target for
the three most recently completed fiscal years ended at least 90 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, changes in equity and cash flows of the Parent Borrower
(or any direct or indirect parent thereof) and the Target for each of the first
three subsequent fiscal quarters after the date of the most recent financial
statements delivered pursuant to clause (a) above and ended at least 45 days
before the Closing Date; provided that the filing of the required financial
statements on form 10-K and form 10-Q within such time periods by the Parent
Borrower (or any direct or indirect parent thereof) or the Target will satisfy
the requirements of this Paragraph.

9. All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date, shall, upon the initial borrowing under
the Incremental Term Facility, have been paid (which amounts may be offset
against the proceeds of the Incremental Term Facility).

 

C-2



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT C

[PARENT BORROWER]

SOLVENCY CERTIFICATE

[            ], 2017

Pursuant to Section [    ] of the Amendment, among [    ], the undersigned
[chief financial officer] [other officer with equivalent duties] of the Parent
Borrower hereby certify as of the date hereof, solely on behalf of the Parent
Borrower and not in their individual capacity and without assuming any personal
liability whatsoever, that:

1. I am familiar with the finances, properties, businesses and assets of the
Parent Borrower and its Subsidiaries. I have reviewed the Loan Documents and
such other documentation and information and have made such investigation and
inquiries as I have deemed necessary and prudent therefor. I have also reviewed
the consolidated financial statements of the Parent Borrower and its
Subsidiaries, including projected financial statements and forecasts relating to
income statements and cash flow statements of the Parent Borrower and its
Subsidiaries.

2. On the Closing Date, after giving effect to the Transactions, the Parent
Borrower and its Subsidiaries (on a consolidated basis) (a) have property with
fair value greater than the total amount of their debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair salable value not less than the
amount that will be required to pay their liability on their debts as they
become absolute and matured, (c) will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured and (d) are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their property would
constitute an un-reasonably small capital.

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Amendment or the Credit Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

Annex I to Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

[PARENT BORROWER]

By:

 

 

 

Name:

 

Title:

 

Annex I to Exhibit C-2